Name: Commission Regulation (EEC) No 3095/91 of 22 October 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 293/14 Official Journal of the European Communities 24. 10 . 91 COMMISSION REGULATION (EEC) No 3095/91 of 22 October 1991 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 25 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 1991 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26. 0 OJ No L 321 , 21 . 11 . 1990, p. 6. 24. 10. 91 Official Journal of the European Communities No L 293/15 ANNEX Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl J Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 56,54 2391 448,47 116,16 393,69 12706 43,41 86438 130,84 39,51 1.20 0702 00 101 0702 00 90] Tomatoes 73,53 3099 580,10 150,59 51 3,20 j 16745 56,31 1126441 169,69 51,74 130 0703 10 19 Onions (other than seed) 16,22 683 127,96 33,21 113,20 3693 12,42 24848 37,43 11,41 1.40 0703 20 00 Garlic 203,85 8591 1608,20 417,48 1 422,73 46423 156,10 312280 470,43 143,45 1.50 ex 0703 90 00 Leeks 31,69 1342 249,61 65,25 221,05 7103 24,39 48368 73,54 22,07 1.60 ex 0704 10 10 ] ex 0704 10 90 J Cauliflowers 111,88 4727 881,91 229,55 781,19 24749 86,13 171354 258,72 78,54 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 65,16 2755 516,83 133,86 453,71 14643 50,03 99614 150,79 45,53 1.100 ex 0704 90 90 Chinese cabbage 48,42 2050 382,57 99,63 337,79 10913 37,24 73939 112,24 33,73 1.110 0705 11 10 0705 11 90 Cabbage lettuce (head lettuce) 65,45 2767 519,12 134,46 455,72 14708 50,25 100055 151,46 45,73 1.120 ex 0705 29 00 Endives 45,32 1923 357,88 93,59 315,84 10133 34,99 69174 105,45 31,22 1.130 ex 0706 10 00 Carrots 32,74 1384 259,75 67,27 228,02 7359 25,14 50064 75,78 22,88 1.140 ex 0706 90 90 Radishes 54,33 2302 429,62 111,96 379,00 12152 41,89 83107 126,19 37,58 1.150 0707 00 1 1 0707 00 19 Cucumbers 79,69 3358 628,72 163,21 556,22 18149 61,02 122086 183,91 56,08 1.160 0708 10 10 ] 0708 10 90 ] Peas (Pisum sativum) 221,22 9323 1 745,23 453,06 1 543,96 50379 169,40 338 889 510,52 155,67 1.170 Beans : \ 1.170.1 0708 20 10 ] 0708 20 90 | Beans (Vigna spp., Phaseolus spp.) 121,03 5101 954,89 247,88 844,77 27564 92,69 185421 279,32 85,17 1.170.2 0708 20 10 ] 0708 20 90 | Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 86,96 3672 688,79 178,47 606,54 19724 66,72 133437 201,07 60,90 1.180 ex 0708 90 00 Broad beans 40,17 1701 317,44 82,67 280,28 9055 30,90 61351 93,13 27,99 1.190 0709 10 00 Globe artichokes 76,11 3221 598,42 156,61 531,31 17132 58,50 116646 176,44 52,84 1.200 Asparagus : 1.200.1 ex 0709 20 00  green 262,99 11084 2074,82 538,61 1 835,54 59893 201,40 402888 606,93 185,07 1.200.2 ex 0709 20 00  other 302,03 12787 2386,34 621,48 2107,02 68076 232,31 461 204 700,14 210,44 1.210 0709 30 00 Aubergines (egg-plants) 78,05 3289 615,76 159,85 544,74 17774 59,77 119568 180,12 54,92 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) j 63,90 2705 504,88 131,48 445,78 14403 49,15 97577 148,13 44,52 1.230 0709 51 30 Chantarelles 713,23 30060 5626,73 1 460,68 4977,83 162425 546,18 1092598 1 645,94 501,92 1.240 0709 60 10 Sweet peppers 68,95 2906 543,99 141,21 481,25 15703 52,80 105632 159,13 48,52 1.250 0709 90 50 Fennel 151,15 6399 1 194,24 311,01 1 054,46 34069 116,26 230809 350,38 105,31 1.260 0709 90 70 Courgettes 76,94 3243 607,03 157,58 537,02 17523 58,92 117874 177,57 54,14 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 98,95 4174 781,50 202,59 690,51 22 594 75,77 151536 j, 228,30 69,55 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 87,98 3716 694,15 180,34 612,04 18967 67,47 135667 203,31 61,65 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 47,15 1987 372,03 96,58 329,13 10739 36,11 72242 108,82 33,18 2.30 ex 0804 30 00 Pineapples, fresh 32,02 1349 252,62 .65,57 223,48 7292 24,52 49053 73,89 22,53 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 136,04 5733 1 073,25 278,61 949,48 30981 104,17 208405 313,95 95,73 No L 293/16 Official Journal of the European Communities 24. 10. 91 * Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 127,05 5354 1 002,31 260,19 886,72 28 933 97,29 194629 293,20 89,40 2.60 Sweet oranges, fresh : \ \ l 2.60.1 0805 10 111 0805 10 21 0805 10 31 0805 10 41 J  Sanguines and semi-san ­ guines 34,48 1454 272,35 70,60 240,64 7874 26,40 52809 79,56 24,23 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 0805 10 151 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 701 ex 0805 20 90 ) ex 0805 30 10  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh 40,61 54,68 52,29 89,26 65,95 89,81 45,40 1711 2304 2207 3774 2782 3785 1913 320,40 431,44 414,15 707,98 520,88 708,57 358,23 83,17 112,00 107,31 183,37 135,03 183,94 92,99 283,45 381.69 364.70 621,51 460,23 626,86 316,92 9249 12454 11860 20 059 15059 20454 10341 31,10 41,88 40,12 68,53 50,50 68,78 34,77 62215 83778 80233 136456 101001 137591 69562 93,72 126,20 120,90 206,56 152,17 207,27 104,79 28,58 38,48 36,61 62,37 46,36 63,20 31,95 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 96,07 4049 757,91 196,75 670,50 21 878 73,56 147171 221,70 67,60 2.90 Grapefruit, fresh : li\\ll \ IIl 2.90.1 ex 0805 40 00  white 52,22 2201 411,99 106,95 364,47 11892 39,99 80000 120,51 36,75 2.90.2 ex 0805 40 00  pink 86,14 3630 679,58 176,41 601,21 19617 65,96 131962 198,79 60,62 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 99,27 4184 783,19 203,31 692,87 22608 76,02 152080 229,10 69,86 2.110 0807 10 10 Water-melons 10,32 435 81,50 21,12 72,01 2356 7,90 15803 23,81 7,25 2.120 Melons (other than water-me ­ lons) : II 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Ontenicnte, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 40,74 1717 321,45 83,44 284,38 9279 31,20 62420 94,03 28,67 2.120.2 ex 0807 10 90  other 133,55 5628 1 053,62 273,51 932,11 30414 102,27 204592 308,20 93,98 2.130 2.140 2.140.1 2.140.2 2.150 2.160 0808 10 91 0808 10 93 0808 10 99 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0809 10 00 0809 20 10 ] 0809 20 90j Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other Apricots Cherries 68,36 229,74 58,89 25,50 90,53 2881 9683 2482 1078 3825 539,36 1812,49 464,65 202,14 718,45 140,01 470,52 120,62 52,37 185,77 477.15 1 603,47 411,06 177,93 632.16 15569 52320 13413 5786 20401 52,35 175,93 45,10 19,58 69,52 104732 351 950 90226 39065 138679 157,77 530,19 135,92 58,99 209,44 48,11 161,68 41,44 17,80 63,20 2.170 ex 0809 30 00 Peaches 202,70 8543 1599,16 415,14 1414,74 46162 155,22 310525 467,79 142,65 24. 10 . 91 Official Journal of the European Communities No L 293/17 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 82,65 3490 653,93 169,38 577,04 18814 63,39 126770 190,90 57,88 2.190 0809 40 111 0809 40 19 ] Plums 76,28 3215 601,85 156,23 532,44 17373 58,42 116867 176,05 53,68 2.200 0810 10 101 0810 10 90J Strawberries 275,35 11605 2172,28 563,91 1921,76 62706 210,86 421812 635,43 193,77 2.205 0810 20 10 Raspberries 1 336,1 56503 10597,8 2745,00 9303,49 300265 1 025,9 2042614 3092,02 933,75 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 136,31 5755 1 079,64 279,74 950,71 30917 104,59 209154 315,16 95,45 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.^ 155,53 6555 1 227,05 318,54 1 085,54 35421 119,10 238270 358,94 109,45 2.230 ex 0810 90 80 Pomegranates 67,76 2855 534,57 138,77 472,92 15431 51,89 103803 156,37 47,68 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 295,15 12465 2335,24 604,90 2060,65 67186 226,39 452705 681,74 206,72 2.250 ex 0810 90 30 Lychees 329,14 13901 2604,20 674,56 2297,98 74924 252,46 504846 760,25 230,53